590 S.E.2d 396 (2003)
357 N.C. 659
STATE of North Carolina
v.
Ruben Aburto DIAZ and Jose Juan Espinoza Lopez.
No. 581P03.
Supreme Court of North Carolina.
December 4, 2003.
Jose Juan Espinoza Lopez, Pro Se.
Newton G. Pritchett, Jr., David J. Adinoilfi, II, Assistant Attorney Generals, R. Stuart Albright, District Attorney, for State.
Prior report: 155 N.C.App. 307, 575 S.E.2d 523.

ORDER
Upon consideration of the petition filed by Defendant (Lopez) in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of December 2003."